Case 4:20-cr-10002-KMM Document 37 Entered on FLSD Docket 05/23/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-CR-10002-MOORE/SNOW

  UNITED STATES OF AMERICA

  vs.

  LYUYOU LIAO,

        Defendant.
  _______________________________/

        GOVERNMENT’S SENTENCING MEMORANDUM AND MOTION FOR AN
                          UPWARD VARIANCE

         The defendant, LYUYOU LIAO, a national of China, pled guilty to one count of illegally

  photographing a military installation, in violation of Title 18, United States Code, Section 795.

  ECF No. 25. Two other counts of the same crime, as well as his violation of unlawfully entering

  a military installation for the purpose of photographing it, in violation of Title 18, United States

  Code, Section 1382, were dismissed pursuant to his plea agreement. ECF No. 26. Each of the

  crimes charged constitute misdemeanor offenses, however, the nature and circumstances of the

  offenses are aggravated. In balancing the factors to be considered under 18 U.S.C. § 3553(a), the

  United States respectfully submits that a sentence at the statutory maximum (1 year) for the offense

  of conviction is appropriate.

         This offense involves the intrusion by a foreign national onto a secure military facility for

  the purpose of taking photographs.        The defendant indeed took photographs and videos

  (collectively, images) of sensitive military equipment while on the installation. As documented

  in the pre-sentence investigation report (“PSI”), the defendant transmitted images containing the

  sensitive equipment to another person via a Chinese-based social media application. See PSI ¶

  10. This is not the first such intrusion onto a military installation in Key West, and this case is

  similarly situated to a previous case, where the defendant, having trespassed and illegally
Case 4:20-cr-10002-KMM Document 37 Entered on FLSD Docket 05/23/2020 Page 2 of 2



  photographed the same military equipment at issue in this case, was sentenced to the statutory

  maximum, following a similar plea agreement. See United States vs. Zhao Qianli, case no. 18-

  10035 (S.D. Fla. 2018).

         An upward variance is necessary to promote general deterrence, reflect the seriousness of

  the offense, promote respect for the law, and to arrive at an overall just sentence for the offense of

  conviction.

                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                         BY:     /s Jonathan Kobrinski
                                                 JONATHAN KOBRINSKI
                                                 Assistant United States Attorney
                                                 Court ID No. A5501893
                                                 99 N. E. 4th Street
                                                 Miami, Florida 33132-2111
                                                 TEL (305) 961-9074
                                                 jonathan.kobrinski@usdoj.gov




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

  the Court using CM/ECF, which will deliver notices of electronic filing to all counsel of record.


                                                 /s Jonathan Kobrinski
                                                 JONATHAN KOBRINSKI
                                                 Assistant United States Attorney




                                                    2
